Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-26, drawn to receiving a first transaction dataset associated with a client base of an acquirer; a market database storing a second transaction dataset for transactions not included in the first transaction dataset; a machine learning /artificial intelligence (ML/AI) engine coupled to the as-is analysis processor and the market database, the ML/AI engine generating a model portfolio based on data received from the as-is analysis processor and the market database, wherein the ML/AI engine limits input data based on an acquirer demographic; and a portfolio display tool coupled to one or more outputs of the ML/AI engine, wherein the portfolio display tool generates a graphical output of the model portfolio and receives feedback from a user for updating the ML/AI engine, classified in G06N 20/00 (stating ML generally) & G06Q 10/06.
II. Claims 27-40, drawn to generating a request for the transaction data, characterizing the transaction data according to merchant classification codes of merchants in the transaction data resulting in a characterized dataset, and applying the characterized dataset as input to an machine learning/artificial intelligence (ML/AI) tool, a market database storing market data derived from merchant transactions outside of the acquirer's current portfolio, the ML/AI tool coupled to the as-is analysis processor and the market database and configured according to computer-executable instructions for: receiving the characterized dataset from the as-is analysis processor, -6-PATENT Docket: 2851 USO2/090426-31176receiving the market data from the market database, generating an output of a recommended merchant portfolio based on the characterized dataset and the market data, the recommended merchant portfolio including recommended category classifications, assessing the recommended merchant portfolio based on one more acquirer- specified criteria, and if the recommended merchant portfolio does not meet the one or more acquirer- specified criteria, changing the input of the market data to the ML/AI tool via the Al engine and repeating the generating of the output of the recommended merchant portfolio until the one or more acquirer-specified criteria are met; and a user interface associated with a computer of the acquirer, the user interface being configured to receive the recommended merchant portfolio from the ML/AI tool and display the recommended merchant portfolio, the recommended merchant portfolio including a list of recommended merchants in tabular form; (and the limitations of the dependent claims which are geared towards different concepts than the limitations presented in Group I above (e.g. characterizing the transaction data according to an MCC merchant classification standard)), classified in G06Q 10/06375 & G06N 3/08 .

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has the separate utility such as characterizing the transaction data according to merchant classification codes of merchants in the transaction data resulting in a characterized dataset, and applying the characterized dataset as input to an machine learning/artificial intelligence (ML/AI) tool, a market database storing market data derived from merchant transactions outside of the acquirer's current portfolio, the ML/AI tool coupled to the as-is analysis processor and the market database and configured according to computer-executable instructions for: receiving the characterized dataset from the as-is analysis processor, -6-PATENT Docket: 2851 USO2/090426-31176receiving the market data from the market database, generating an output of a recommended merchant portfolio based on the characterized dataset and the market data, the recommended merchant portfolio including recommended category classifications, assessing the recommended merchant portfolio based on one more acquirer- specified criteria, and if the recommended merchant portfolio does not meet the one or more acquirer- specified criteria, changing the input of the market data to the ML/AI tool via the Al engine and repeating the generating of the output of the recommended merchant portfolio until the one or more acquirer-specified criteria are met; and a user interface associated with a computer of the acquirer, the user interface being configured to receive the recommended merchant portfolio from the ML/AI tool and display the recommended merchant portfolio, the recommended merchant portfolio including a list of recommended merchants in tabular form; (and the limitations of the dependent claims which are geared towards different concepts than the limitations presented in Group I above).  See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683